ON MOTION TO DISMISS

PER CURIAM.
The School Board of Hillsborough County appeals an adverse final order of a judge of compensation claims, and appellee moves to dismiss, arguing that the appellants have failed to post the bond required by section 440.25(5)(c), Fla.Stat. (Supp.1994), or demonstrate an entitlement to exemption from that requirement. We conclude that application of this statutory bond requirement to the School Board is in conflict with Florida Rule of Appellate Procedure 9.310(b)(2), which provides that the filing of a notice of appeal by a public body operates as an automatic stay pending review. The *369Committee Notes to Rule 9.310 make clear that the rule provides for an automatic stay without bond, and to the extent the statutory bond requirement is in conflict with Rule 9.310(b)(2), the rule must control. City of Jacksonville Beach v. Public Employees Relations Commission, 359 So.2d 578 (Fla. 1st DCA 1978). Accordingly, we hold that the bond requirement of section 440.25(5)(c) does not apply to public bodies entitled to the benefit of the automatic stay provision of Rule 9.310(b)(2),, and we therefore deny the motion to dismiss.
MOTION TO DISMISS DENIED.
ZEHMER, C.J., and BARFIELD and DAVIS, JJ., concur.